Citation Nr: 0714963	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  06-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
wound, left back, Muscle Group XX, currently evaluated as 
20 percent disabling. 

2.  Entitlement to service connection for a disorder 
manifested by abdominal pain secondary to the wound of Muscle 
Group XX.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and a friend, DB



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran had perfected claims for entitlement to service 
connection for post-traumatic stress disorder and 
arteriosclerotic heart disease, as secondary to the service-
connected scar, left back, Muscle Group XX, at the time the 
hearing was held.  However, at the hearing, the veteran 
withdrew these two issues and limited his appeal to the 
claims set forth on the title page.  See Transcript on page 
2.  

As discussed below, the initial grant of service connection 
for the wound residuals noted that Muscle Groups XIX and XX 
were involved.  This has been rated as 20 percent disabling 
under Muscle Group XX subsequent thereto.  That rating is 
protected from reduction.  A separate 10 percent rating has 
also been assigned for tender residual scarring.  That issue 
is not under review at this time.


FINDINGS OF FACT

1.  The injury to Muscle Group XX is manifested by no more 
than a moderately severe muscle injury.  Bony damage or other 
indicia of severe muscle damage are not shown.

2.  A disorder manifested by abdominal pain due to injury to 
Muscle Group XX has not been clinically established.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for scar, left back, Muscle Group XX, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.56, 4.73, 
Diagnostic Code 5320 (2006).

2.  A disorder manifested by abdominal pain is not 
proximately due to, the result of, or aggravated by a service 
connected disability.  38 U.S.C.A. §5107 (West 2002); 
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate a claim for increase, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claim.  The letter, 
however, did not inform the veteran of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.  The Board finds 
that the veteran has not been prejudiced by such.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case as no 
new disorders are being service connected and no increased 
rating is to be assigned, there is no need for such notice to 
be provided.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained the VA 
treatment records and provided the veteran with an 
examination in connection with his claim.  The veteran has 
submitted medical records as well.  Additional relevant 
evidence was received following the last supplemental 
statement of the case that addressed the increased-rating 
claim.  The veteran, via his representative, has waived 
initial consideration of that evidence by the agency of 
original jurisdiction, and thus the Board may consider it in 
the first instance.  See 38 C.F.R. § 20.1304(c) (2006).

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Increased Rating

By way of background, the service medical records show that 
the veteran sustained the service-connected injury from a 
glass door.  Specifically, a brawl had broken out at a café 
in Germany.  The veteran attempted to leave via a glass door, 
which glass had been broken, and he cut himself on the glass.  
The glass penetrated the left side parallel to the 12th rib.  
There was no penetrating wound of the chest or abdomen.  At 
separation, it was noted the veteran had weakness in the left 
side when lifting due to the wound he had received.

In a June 1946 rating decision, the veteran was awarded 
service connection for scar, left lumbar and lateral 
abdominal region, symptomatic, with slight limitation of 
motion, left flank, Muscle Groups XIX and XX, and assigned a 
20 percent evaluation.  

An April 1948 VA examination report shows that the examiner 
noted the veteran had a scar above the pelvic bone on the 
left side, which did not include any portion of the abdomen.  
He stated there was "considerable loss of muscle tissue and 
injury to Muscle Group XX."  The RO reclassified the 
service-connected disability as scar, left back, Muscle Group 
XX and continued the 20 percent evaluation.  (It is unclear 
whether this represented a combined rating or there was only 
slight injury to Muscle Group XIX.  In any event, the veteran 
had remained at the 20 percent evaluation since that time.)

The veteran filed his claim for increase in February 2004.  
In a January 2005 rating decision, the RO awarded a separate 
10 percent evaluation for the scar from the laceration to 
Muscle Group XX.  Therefore, the veteran is in receipt of a 
combined evaluation of 30 percent for the service-connected 
disability.

At the March 2007 hearing before the undersigned, the veteran 
testified that based upon the symptoms he reported to the 
examiner at a January 2007 VA examination, he thought he 
would have received a higher evaluation.  He stated he felt 
his condition was not accurately portrayed in the examination 
report because he had a tendency to play down his physical 
problems.  In fact, he argued that he had been underevaluated 
for this disability and should have received a 40 percent 
evaluation a long time ago.  The veteran testified he had 
weakness on the left side where the injury occurred.  He 
stated that he had gastrointestinal symptoms as a result of 
the injury.  The veteran's representative noted that the 
examiner stated the veteran had limitations with stretching 
due to pain.  The veteran described having pain when he 
walked.  

DB testified he had been friends with the veteran for 
approximately 10 years and that he had watched the veteran 
slow down considerably during that time period.  Both the 
veteran and DB acknowledged that the examiner had indicated 
the veteran's strength in the area of the injury was 4/5 with 
5 being the strongest, but they felt that it should have been 
rated as a two (DB noted he was not in the room at the time 
of the examination).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The RO has evaluated the veteran's scar, left back, Muscle 
Group XX, under Diagnostic Code 5320.  The function of this 
muscle group is postural support of the body, extension and 
lateral movements of the spine.  The spinal muscles involved 
are those of the sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  There are 
two sets of rating criteria within DC 5320, applicable to: 
(1) the cervical and thoracic region and (2) the lumbar 
region.  Based on the evidence of record, it appears that it 
is the veteran's thoracic region that was affected by the in-
service injury, and therefore only those evaluations will be 
reported.

A 10 percent rating is warranted if impairment of Muscle 
Group XX is moderate, a 20 percent rating is warranted if the 
impairment is moderately severe, and a 40 percent rating is 
warranted if the impairment is severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.

It was noted in the past and on the January 2007 VA 
examination report that Muscle Group XIX had been implicated 
at the time of the injury.  Muscle Group XIX includes the 
muscles of the abdominal wall.  The function of these muscles 
is support and compression of the abdominal wall and thorax, 
flexion and lateral motions of the spine, and synergists in 
strong downward movements of the arm.

A noncompensable rating is warranted if impairment of Muscle 
Group XIX is slight; a 10 percent rating is warranted if the 
impairment is moderate; and a 20 percent rating is for a 
moderately severe disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5319.  

A slight muscle wound is a simple wound without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i) (2006).  Objective 
findings would entail a minimal scar with no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2006).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2006).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2006).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for scar, left back, 
Muscle Group XX.  The evidence substantiates no more than a 
moderately severe muscle injury to Muscle Group XX.  For 
example, the March 2004 VA examination report shows that the 
examiner found the veteran had "mild muscle loss" of muscle 
group XX.  He found no evidence of adhesions, tendon damage, 
or nerve damage.  He stated there were no joints affected.  
In the January 2007 VA examination report, the examiner 
stated the initial wound was not through and through, but 
found there was nerve damage in that "superficial nerves" 
were injured, which caused muscle twitching.  This examiner 
found that muscles from both Muscle Group XIX and XX were 
affected by the injury.  She stated that the veteran had 
tissue loss involving both muscle groups and that muscle 
strength was 4/5 in both groups.  She found residuals of 
nerve damage, which involved numbness in the skin over and 
adjacent to the scar, but found no tendon or bone damage and 
no muscle herniation.  The examiner stated there was loss of 
deep fascia or muscle substance, but only in Muscle Group XX.  
There was no limitation of motion of any joint as a result of 
the injury.  

Reviewing 38 C.F.R. § 4.56(d)(4)(ii), objective findings of 
the veteran's scar, left back, Muscle Group XX, are 
consistent with the findings of no more than a moderately 
severe disability of the muscle.  The service-connected 
disability has not been shown to be severe.  No medical 
professional has described the veteran's wound as having a 
prolonged infection or sloughing of small parts.  The scar 
has not been described as ragged, depressed, or adherent.  
The veteran had strength of 4/5 in January 2007, and was 
found to have "mild muscle loss" in the 2004 examination 
report.  The description of a severe muscle injury does not 
resemble the severity of the veteran's service-connected 
scar, left back, Muscle Group XX.  The minimal neurological 
findings do not warrant assignment of a compensable rating.  
There is no evidence of functional impairment shown by the 
minimal neurological changes.  As such a rating for these 
residuals is not warranted.

As noted above, in the most recent examination, the examiner 
noted that Muscle Group XIX was impacted in the injury.  The 
evidence of record shows both that such Muscle Group was 
involved and was not involved.  Regardless, even if the Board 
concedes that Muscle Group XIX was damaged, it would not 
change the outcome.  First, any damage to Muscle Group XIX is 
no more than slight, as the evidence does not show that the 
damage to that muscle group meets the criteria for moderate 
impairment.  The examiner specifically noted that only Muscle 
Group XX had a loss of deep fascia or muscle substance.  
Therefore, the damage to Muscle Group XIX would not warrant a 
separate, compensable evaluation.  Additionally, the 
provisions of 38 C.F.R. § 4.55(e) would not assist in 
obtaining a higher evaluation since the injury does not "act 
on the same joint."  Id. (allowing an evaluation to increase 
by one level when compensable muscle groups act on the same 
joint).  In fact, examiners have noted that the veteran's 
injury does not act on any joint.  See March 2004 and January 
2007 VA examination reports.

The Board is aware that the veteran has argued that the 
January 2007 examination report does not accurately report 
the severity of his symptoms.  However, the clinical findings 
in that report are similar to those shown in the 2004 
examination report, and the Board has accorded the clinical 
findings more probative value in determining that an 
evaluation in excess of 20 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 

III. Service Connection

Appellant has also asserted that he has chronic abdominal 
pain secondary to the wounding.  Review of the pertinent 
records does show that while there was minimal injury to 
Muscle Group XIX, there was no damage to the internal organs 
of the abdomen or back.  Treatment was to the muscle injury 
in the area.

Service connection may be granted on a secondary basis for 
any disorder which is proximately due to, the result of, or 
aggravated by a service connected disorder.  38 C.F.R. 
§ 3.310; Allen, supra.  In this case, however, there is no 
separate disability manifested by abdominal pain for which 
service connection is in order.  There is no evidence of 
chronic disability manifested by abdominal pain.  As such, 
there is no separate pathology to service connect.  To the 
extent the pain is due to the residual scarring or to the 
muscle injury, it is contemplated in the compensable ratings 
that are already assigned.  The evidence preponderates 
against this claim, so no benefit of the doubt consideration 
is in order.




	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for scar, left back, 
Muscle Group XX, is denied.

Service connection for a disability manifested by abdominal 
pain as secondary to the wound of Muscle Group XX is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


